

	

		II

		109th CONGRESS

		1st Session

		S. 1488

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Vitter (for himself,

			 Mr. Coburn, Mr.

			 Inhofe, Mr. Crapo,

			 Mr. Thune, Mr.

			 Lott, Mr. Bunning,

			 Mr. Burns, and Mr. Ensign) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Foreign Relations

		

		A BILL

		To withhold funding from the United Nations

		  if the United Nations abridges the rights provided by the Second Amendment to

		  the Constitution, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Second Amendment Protection Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)The United States is steadfast in its

			 commitment to the Second Amendment to the Constitution of the United States,

			 which provides that the right of the people to keep and bear arms shall not be

			 infringed.

			(2)The United Nations Program of Action to

			 Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons

			 in All Its Aspects calls for actions that could abridge the Second Amendment

			 rights of individuals in the United States, including through the establishment

			 of—

				(A)a comprehensive program for worldwide gun

			 control;

				(B)an international tracking certificate which

			 would be used to ensure United Nations monitoring control over the export,

			 import, transit, stocking, and storage of legal small arms and light

			 weapons;

				(C)worldwide record keeping, for an indefinite

			 amount of time, on the manufacture, holding, and transfer of small arms and

			 light weapons; and

				(D)national registries and tracking lists of

			 all legal firearms.

				(3)The United Nations has encouraged member

			 states of the United Nations to integrate measures to control ammunition with

			 regard to small arms, contrary to the rights guaranteed to citizens of the

			 United States under the Second Amendment, and some member states have expressed

			 a desire to tax international arms sales and for a total ban on certain types

			 of firearms.

			3.Sense of

			 CongressIt is the sense of

			 Congress that the United States should not provide financial support to

			 international entities that abridge the constitutionally protected rights of

			 law-abiding citizens of the United States to keep and bear arms.

		4.Limitation on United

			 Nations funding

			(a)In

			 generalNotwithstanding any

			 other provision of law, the United States may not provide any funding to the

			 United Nations for a fiscal year unless, prior to the last day of the preceding

			 fiscal year, the President makes the certification described in this subsection

			 (b).

			(b)CertificationThe certification referred to in subsection

			 (a) is a certification submitted to Congress by the President that states that

			 the United Nations has not taken action to restrict, attempt to restrict, or

			 otherwise adversely infringe upon the rights of individuals in the United

			 States to possess a firearm or ammunition, including the imposition of a tax

			 that will interfere with the right to own a firearm or ammunition.

			

